Exhibit 10.11
CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (“Agreement”) is dated as of the 4th day of January,
2010, by and between IEP SERVICES, INC., a  _____  corporation (“Consultant”),
and IVEDA CORPORATION, a Nevada corporation (the “Company”).
RECITAL:
The Company desires to retain Consultant and Consultant desires to provide
services upon the terms and conditions of this Agreement.
AGREEMENT:
1. Engagement.
1.1. Consulting Services. The Company hereby engages Consultant upon the terms
and conditions set forth herein and Consultant accepts such engagement. During
the term hereof, Consultant will assist the Company in attempting to find
funding sources to provide one or more “Financing Arrangements” to expand its
business. Consultant will assist in identifying funding sources and/or agents;
arranging and participating in meetings with such parties; developing business
and marketing plans, financial models and strategies; and providing other
similar consulting services.
1.2. No Broker-Dealer Services. Consultant is not a registered broker/dealer and
Consultant is not being retained to offer, sell or place any securities of the
Company. While Consultant has relationships and contacts with various investors,
Consultant’s participation in the actual offer, placement or sale of the
Company’s securities shall be limited to that of an advisor to the Company and
as a “finder” of suitable candidates for a Financing Arrangement. The Company
acknowledges and agrees that the solicitation and consummation of any offer,
placement or sale of the Company’s securities shall be handled by the Company or
by one or more FINRA member firms engaged by the Company for such purpose.
Consultant is not vested with authority, and shall not be required, to
participate in any negotiations relating to the placement or sale of securities.
No fees or other remuneration paid pursuant hereto shall relate to commissions
for the placement or sale of securities, and the fees due hereunder are not
contingent on the placement or sale of securities. Consultant’s activities will
not involve recommendations as to the investment potential of a Financing
Arrangement. The Company acknowledges and agrees that all compensation to be
paid to Consultant hereunder shall be in consideration for bona fide consulting
services.
2. Compensation to Consultant. The Company shall pay to Consultant a “Consulting
Fee” of $70,000. The Consulting Fee shall be deemed earned and payable upon the
execution of this Agreement.
3. Contacts. Consultant shall notify the Company in writing of any potential
funding source contacted by it for the purpose of consummating a Financing
Arrangement.
4. No Obligation to Consummate Transactions. The Company shall not be obligated
to enter into any Financing Arrangement which may be presented to it by
Consultant and Consultant shall have no authority to make any representations on
behalf of the Company or to otherwise bind the Company in any manner whatsoever.
If the Company elects to consummate a Financing Arrangement presented to it by
or as a result of the efforts of Consultant, the final terms of the transaction
shall be subject to negotiation by the Company and its legal counsel. Neither
party has represented to or assured the other when, if at all, a Financing
Arrangement may occur.

 

 



--------------------------------------------------------------------------------



 



5. Cooperation of Parties. Each party shall cooperate with the other (and their
respective employees, attorneys and agents) with respect to any due diligence of
the Company, the preparation of any Company business and marketing plans,
financial models and strategies, and the preparation of any related
documentation as may be required as a result of Consultant’s services hereunder.
6. Representations and Warranties of the Company. The Company represents and
warrants to Consultant that (a) to the best of the Company officers’ knowledge
and belief, any information furnished or to be furnished to Consultant for use
in any business or marketing plans, financial models or strategies, will contain
no untrue statement of any material fact nor omit to state any material fact
necessary to make the information furnished not misleading, except to the extent
subsequently corrected prior to the date of use of such information with third
parties; and (b) that if the circumstances or facts relating to information or
documents furnished to Consultant change at any time subsequent to the
furnishing of such document or information to Consultant and prior to the date
of the consummation of any transaction, the Company will inform Consultant
promptly of such changes and forthwith deliver to Consultant documents or
information necessary to ensure the continued accuracy and completeness of all
information and documents previously furnished.
7. Representations and Warranties of Consultant. Consultant represents to the
Company that during the term of this Agreement that (a) neither it nor its
employees or agents, if any, will make any untrue statement of material fact,
and (b) all actions taken by it and its employees and agents on behalf of the
Company, in connection with any consulting services, will be conducted in
compliance with all applicable state and federal laws.
8. Term and Termination of Agreement. This Agreement shall remain in full force
and effect for a term of one month from the date hereof. The obligations
described in Sections 6 and 7 set forth herein shall survive any termination of
the Consultant’s engagement hereunder.
9. Relationship of the Parties. The parties agree the relationship between them
contemplated by this Agreement is that Consultant is an independent contractor
of the Company. Consultant shall not be responsible for the preparation or
accuracy of the financial and business information provided by the Company to or
for the use of any potential funding source. The Company shall keep Consultant
apprised of all communications and correspondence with any potential funding
source.
10. Miscellaneous. Nothing in this Agreement shall be interpreted as creating a
partnership or joint venture. Neither party to this Agreement shall be entitled
to transfer or assign any of its rights or obligations hereunder without the
prior written consent of the other party. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns. The parties each acknowledge they have
had the opportunity to consider the terms of this Agreement with their
respective legal counsel and have either obtained the advice of legal counsel in
connection with their execution hereof or do hereby expressly waive their right
to seek such legal counsel in connection with this transaction. THIS AGREEMENT
SHALL BE INTERPRETED IN ACCORDANCE WITH ITS TERMS AND OTHERWISE IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ARIZONA. THE ABILITY TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR OBTAIN ANY REMEDY WITH RESPECT HERETO MAY BE BROUGHT IN THE
SUPERIOR COURT FOR MARICOPA COUNTY, ARIZONA. This Agreement represents the
entire agreement between the parties with respect to the subject matter hereof,
and supersedes all prior agreements, understandings, representations and
statements, if any, whether oral or written, with respect to the subject matter
hereof. No modifications of this Agreement shall be valid or binding upon the
parties unless made in writing and signed on behalf of each party hereto by its
authorized representative. The headings used in this Agreement have been
inserted for convenience only and are not to be considered in interpreting the
meaning of this Agreement.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have signed this Agreement.

                  “CONSULTANT”
IEP SERVICES, INC., a                      corporation    
 
                By:  /s/ Richard Tomlinson           Its:  President    
 
                “THE COMPANY”
IVEDA CORPORATION, a Nevada corporation    
 
                By:  /s/ David Ly           Its:  CEO    

 

3